UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6972



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus



TIMOTHY DALE CROCKETT, a/k/a Timothy Howard
Crockett, a/k/a Timothy Dale Neill, a/k/a
Timothy Dwayne Pope,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:98-cr-00798-GRA)


Submitted:   November 20, 2007            Decided:   November 29, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Dale Crockett, Appellant Pro Se.       Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Dale Crockett appeals the district court’s orders

denying his motion to modify restitution payments and denying his

motion for reconsideration.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   United States v. Crockett, No. 7:98-cr-

00798-GRA (D.S.C. filed Mar. 22, 2007 & entered Mar. 23, 2007;

June 6, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -